DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A and I, claims 1, 2, 4, 6, 8, 10, 12, 16, 17 and 21-24 in the reply filed on 02/16/2022 is acknowledged. The traversal is on the ground the various species identified in the previous office action are so closely related that it would not be unduly burdensome to search and examined all of the species together, the Examiner respectfully disagrees. This is not found persuasive, the examiner maintains that the different species will require possible different classification search, separate status of the art because each species can be shown to have formed a different structure for invention, and requires a different field of search because search for one of the species in a manner that is not likely to result in finding art pertinent to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7, and 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim element “attachment means” in claim 1, and all the dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim limitation “a patient” in line 4 should be amended to read “the patient”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim limitation “wherein the adhesion of the surfaces of the first layer” is indefinite because it is unclear what surfaces the claim is referring to as the preceding claims that claim 12 depends from do not recite any surfaces of the first layer.  Furthermore, it is unclear how the first layer can have plurality of surfaces. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 16, 17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesterager et al. (US 4,274,418; hereinafter Vesterager).
	Regarding claim 1, Vesterager discloses an electrochemical measuring device.  Vesterger teaches a sensing device comprising a sensor housing mounting sensor elements (see fig. 4 and 5) and an attachment member (see 12 in fig. 3, 5 and 6), the attachment member comprising first and second components, the first component configured to receive the sensor housing therein (see fig. 3-6) and to permit rotational movement between the attachment member and the sensor housing and to restrict relative movement between the attachment member and the sensor housing in the axial direction of the sensor housing (see fig. 3 and 4; col. 4, lines 48-60), and the second component comprising a flexible membrane that is attachable to an underside of the first component (see 17 in fig. 2-6), the flexible membrane extending at least in part beyond an outer edge of the first component (see fig. 3-6), the flexible membrane comprising attachment means for attachment of the attachment member to a patient (see col. 4, lines 10-28), and wherein the attachment member is adapted to allow passage of radiation from the sensor housing to the patient (see fig. 2), and wherein the flexible membrane comprises an upper side and an underside (see fig. 2-6), and wherein, in use, the underside of the flexible membrane is in contact with the patient’s skin, and the upper side of the flexible membrane engages with the sensor housing (see fig. 2-6).
	Regarding claim 2, Vesterager shows wherein the attachment means comprise at least an adhesive surface at least to a side of the flexible membrane that is distal from the first component (see fig. 2-6).
Regarding claim 8, Vesterager shows wherein the flexible membrane is attached to the underside of the first component by adhesive (see col. 4, lines 10-28).
	Regarding claim 10, Vesterager shows wherein the flexible membrane comprises two flexible layers, a first layer for attachment to the underside of the first component and a second layer attached to the first layer and for attachment to the skin of a patient (see col. 4, lines 10-28).
	Regarding claim 16, Vesterager shows wherein the flexible membrane at least in the region where radiation is to pass exhibits low absorption of the wavelength(s) of radiation emitted and sensed by components housed in the sensor housing (see fig. 2).
	Regarding claim 17, Vesterager shows wherein the first component comprises a plurality of clips which are resilient and which are so shaped and dimensioned as to grip the sensor housing when the sensor housing is mounted within the clips (see fig. 8-10; col. 5, lines 41-66), and wherein the clips are sufficiently resilient to allow the sensor housing to ride over free ends of the clips when the sensor housing is pressed into or out of the first component of the attachment member (see fig. 8-10; col. 5, lines 41-66).
Regarding claim 21, Vesterager shows wherein the first component of the attachment member includes a hold configured to receive a protruding part of the sensor housing (fig. 2-4 shows a hole of the first component, and fig. 4 shows the protruding part).
Regarding claim 22, Vesterager shows wherein when the sensor housing is mounted in the first component of the attachment member the protruding part of the sensor housing extends through the hole in the first component (fig. 4 5-6 shows the protruding part of the sensor housing extends through the hole).
Regarding claim 23, Vesterager shows wherein the protruding part of the sensor housing extend beyond the surface of the first component that is distal from the sensor housing (see fig. 5 and 6).
Regarding claim 24, Vesterager shows wherein the flexible membrane is attached to the underside of the first component around the hole and the flexible member covers the hole (see fig. 2-4 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager).
Regarding claim 4, Vesterager shows wherein the adhesive of the adhesive surface to the side of the flexible membrane that is distal from first component has an adhesion within a certain range and is defined by a peel adhesion strength to steel (fig. 1-4 shows the adhesive surface to the side of the flexible membrane that is distal from first component, and it is clear the adhesive will have an adhesion within a certain range and will have some range of a peel adhesion strength to steel), but fails to explicitly state the peel adhesion strength to steel is . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager), in view of O’Neil et al. (US 2006/0276700; hereinafter O’Neil).

	Regarding claim 6, Vesterager shows wherein the part of the flexible membrane that extends beyond the outer edge of the first component comprises a tab (see fig. 1-4), but fails to explicitly state a plurality of tabs. 
	O’Neil discloses stacked adhesive optical sensor with plurality of tabs (see par. [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using plurality of tabs in the invention of Vesterager, as taught by O’Neil, to enable the easy remove of the adhesive ring. 

12 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager), in view of Totman et al. (US 2014/0135887; hereinafter Totman).
Regarding claim 12, Vesterager discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state that the adhesion of the surfaces of the first layer is defined by a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm.
Totman discloses a peel adhesion to low density polyethylene (see par. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a peel adhesion to low density polyethylene in the invention of Vesterager, as taught by Totman, to provide flexible with a low tensile strength adhesion. 
But, Vesterager and Totman fail to explicitly state a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm.  However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The examiner’s position that it would have been obvious and routine to an artisan of ordinary skill to provide a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm to provide Vesterager with the claimed adhesion strength range, and would require no more than routine optimization.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.